ORDER DISMISSING APPEAL
On December 7, 2011, this Court issued a Scheduling Order in this matter. The Scheduling Order required Appellant, no later than December 19, 2011, to cure her failure to file proof of service of her Notice of Appeal. The Scheduling Order also required Appellant to file her opening brief no later than January 6, 2012. The Scheduling Order advised Appellant that the Tulalip Rules of Appellate Procedure prohibit this Court from considering arguments not properly raised in a written brief or motion. The Scheduling Order also advised Appellant that failure to comply with the appellate rules or a valid order of the Court could result in dismissal of her appeal. On December 13, 2011, the Tulalip Court clerk certified that the Scheduling Order was served on Appellant by U.S. mail on December 13, 2011.
Appellant has failed to file proof of service of her Notice of Appeal and has failed to file a brief as required by the appellate rules and this Court’s Scheduling Order. Therefore, pursuant to Tulalip Ordinance 49.4.5.1, this appeal is hereby dismissed.
IT IS SO ORDERED.
For the panel:
Daniel A. Raas, Justice
John C. Sledd, Justice
/s/ Jane M. Smith
Jane M. Smith, Chief Justice